Name: 2003/198/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 17 March 2003 appointing a member of the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2003-03-22

 Avis juridique important|42003D01982003/198/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 17 March 2003 appointing a member of the Court of First Instance of the European Communities Official Journal L 076 , 22/03/2003 P. 0020 - 0020Decision of the Representatives of the Governments of the Member Statesof 17 March 2003appointing a member of the Court of First Instance of the European Communities(2003/198/EC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 224 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140 thereof,Whereas, pursuant to Articles 5 and 7 of the Protocol on the Statute of the Court of Justice and following the resignation of Mr Rui Manuel MOURA RAMOS, a member of the Court of First Instance should be appointed, for the remainder of his term of office, which runs until 31 August 2004,HAVE DECIDED AS FOLLOWS:Article 1Ms Maria EugÃ ©nia MARTINS de NAZARÃ  RIBEIRO is hereby appointed a member of the Court of First Instance of the European Communities from 1 April 2003 until 31 August 2004.Article 2This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 17 March 2003.The PresidentA. Agathocles